—Appeal from a decision of the Workers’ Compensation Board, filed March 18, 1997, which ruled that claimant did not sustain an accident or occupational disease and denied workers’ compensation benefits.
*690After being discharged from her employment as a typesetter, claimant submitted a claim for workers’ compensation benefits contending that she sustained an injury to her back due to sitting in an awkward position at work for long periods of time. The Workers’ Compensation Board denied claimant’s application for benefits upon a finding that she did not sustain an accident or occupational disease and that her claim of an accidental injury was simply an afterthought. The record indicates that claimant lost no time from work prior to being fired, that she did not stop work due to any work-related medical condition and that she first sought medical treatment after being fired. Inasmuch as the Board’s decision is supported by substantial evidence, it will not be disturbed (see, Matter of Hazzard v Commodore Hotel, 63 AD2d 1098).
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.